Per cur.

We are unanimously of opinion, that the clear intention of the legislature, shewn in the 12th section of the abolition act, will controul the operation of the general words used in the succeeding clause; and that in the cases of free negroes, or mulattos, (for want of being registered by manumission, or otherwise,) born either before, or after the passing of the act, they can be only bound until twenty-one years of age. The 13th section was enacted to prevent the evils which would result from attempts to evade the spirit of the law, by importing negro or mulatto servants into the state, for long terms of years. But negroes or mulattos bound in other states, to serve until twenty-eight years old, whose indentures have been executed to liberate them from a longer servitude, or from slavery, and brought into this state, may be holden as servants according to their indentures, under the express words and meaning of the act. And such, for many years, has been the uniform construction of the law.
Negro Robert must therefore be discharged.